                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Timothy L. White,

       Plaintiff,

v.                                            Case No. 18-12487

Commissioner of Social Security,              Sean F. Cox
                                              United States District Court Judge
      Defendant.
______________________________/

                                   ORDER ADOPTING
                       3/8/2019 REPORT AND RECOMMENDATION

       Plaintiff filed this action seeking judicial review of Defendant Commissioner of Social

Security’s unfavorable decision denying his claim for Title II disability insurance benefits. The

matter was referred to Magistrate Judge Patricia T. Morris for determination of all non-dispositive

motions pursuant to 28 U.S.C. § 636(b)(1) and a Report and Recommendation pursuant to §

636(b)(1)(B) and (C). Thereafter, both parties moved for a remand, agreeing that the administrative

law judge (“ALJ”) had failed to fully address Plaintiff’s post-traumatic stress disorder (“PTSD”).

The sole point of dispute between the parties’ motions was whether a different ALJ should be

assigned to the case on remand due to the present ALJ’s alleged bias.

       On March 8, 2019, Judge Morris issued a Report and Recommendation (“R&R”) (ECF No.

14) wherein she recommends that the Court (1) grant Defendant’s motion (and Plaintiff’s motion

to the extent it seeks remand rather than outright reversal and an award of benefits); (2) vacate the

Commissioner’s final decision denying benefits; and (3) remand the case to the Commissioner under

“sentence four” of 42 U.S.C. § 405(g) without ordering that a new ALJ handle the case.

                                                 1
       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must file objections to the R&R within fourteen (14) days after being

served with a copy of the R&R. “The district judge to whom the case is assigned shall make a de

novo determination upon the record, or after additional evidence, of any portion of the magistrate

judge’s disposition to which specific written objection has been made.” Id.

       On March 22, 2019, Plaintiff filed timely objections to the R&R. (ECF No. 15). Defendant

filed a response to those objections on March 28, 2019. (ECF No. 16).

       Plaintiff’s only objection is to Judge Morris’s conclusion that the Court should not grant his

request for a new ALJ. Plaintiff is a former Marine, who was present during the 1983 bombing of

the Marines barracks in Beirut. During the hearing with the ALJ, the following exchange occurred,

which forms the basis of the alleged bias:

       ALJ            You’re diagnosed with PSTD [sic]. What are you PSTD [sic] symptoms?

       Plaintiff      Nigtmares, vision, reliving, regrets.

       ALJ            What are you reliving?

       Plaintiff      Well now that I’ve come to realize that these problems I had of these people

                      that I lost, ultimately you have to relive this. You have to find some kind of

                      solution, some kind of happy medium. Although I don’t think you can ever

                      resolve it, but I know when I lost 243 marines and service men [in Beirut],

                      I felt shame and guilt. I could’ve done more. Why wasn’t I doing more? I had

                      friends even after the fact.

       ALJ            Were you in the dorm that was bombed?

       Plaintiff      No, Sir, I was guarding just past the dorm. We weren’t even allowed to load


                                                 2
                      our rifles when we were there, and if that’s all the government felt about us,

                      well I have trouble with that too and here it is 35 years later, no one even

                      acknowledges Beirut. You don’t hear nothing about it. There’s nothing in the

                      history books that documents - -

       ALJ            Well we got a lot of water under the dam since 1982.

       Plaintiff      I’m not disputing that.

       ALJ            Its lightening for space with a lot of events after that have happened since

                      then . . .1

(ECF No. 7, PageID 673).

       In his motion, Plaintiff argued that the ALJ’s comments about the Beirut bombing, and its


       1
         Notably, Judge Morris’s R&R contained the following footnote, which sheds light on
Plaintiff’s argument that the ALJ’s comments constitute bias:

“In Plaintiff’s brief, counsel makes two “representations” about the dialogue that do not appear
on the face of the administrative record: “first, the statement by the ALJ about water under the
dam was accompanied by an audible chuckle; second, the transcript in the next comment by the
ALJ shows ‘lightening’ when the ALJ actually said fighting.” (R. 9, PageID.419 (emphasis
removed).) But in a case like the present, where remand is sought based on the Commissioner’s
error rather than on new evidence that subsequently came to light, the Court is constrained to
reviewing the record as it exists, without supplementation by the unsworn statements or
declarations of counsel. 42 U.S.C. § 405(g); Miller v. Comm’r of Social Sec., 811 F.3d 825, 839
(6th Cir. 2016) (noting that courts reviewing agency action can consider evidence outside the
record only in limited circumstances, such as for background information, but cannot let the
evidence transform the review into a trial de novo); see also Carrelli v. Comm’r of Soc. Sec., 390
F. App’x 429, 436 (6th Cir. 2010) (“[A]nd ‘any alleged prejudice must be evident from the
record and cannot be based on speculation or inference.’” (citation omitted)). Even so, neither of
counsel’s “representations” would change the recommended outcome. The ALJ’s unrecorded
fleering would amount to a “demeaning and discourteous manner” that should be discouraged
but would not justify finding bias. Collier v. Comm’r of Soc. Sec., 108 F. App’x 358, 364 (6th
Cir. 2004). Correcting the possible mistranscription of “fighting” does not make bias more or
less likely, but only clarifies the ALJ’s statement.”

(ECF No. 14, PageID 453)

                                                3
place in history, demonstrated bias because they were “belittling” and “downgrade[ed] the very

severe trauma that triggered the condition and thus further [struck] at Plaintiff’s belief that this is

a forgotten event—a fact which distresses him even more and which is actually borne out by the

very conduct of the ALJ.”

       Judge Morris disagreed, concluding that [a]t worst, [the ALJ’s statements] implies that other

events deserve greater histiographical prominence—it does not suggest, though, that the ALJ

believed the trauma of surviving a bombing could be sloughed off without any disabling emotional

scares.” (ECF No. 14, PageID 461).

       In his objection, Plaintiff acknowledges that, standing alone, the ALJ’s comments are not

enough to show bias. However, Plaintiff argues that, when the comments are considered in the

context of the ALJ’s misrepresentation of his PTSD diagnosis, bias has been established.

       The Court disagrees. As Judge Morriss noted, the party asserting bias must overcome the

presumption of impartiality by providing convincing evidence—based on the record and not

speculation—that a risk of bias or prejudgment existed. See Collier v. Comm’r of Soc. Sec., 108

F.App’x 358, 363 (6th Cir. 2004). A claim of bias must also be supported by a “strong showing”

of bad faith. Carrelli v. Comm’r of Soc. Sec., 390 Fed. App’x 429, 437 (6th Cir. 2010). Even

considering the ALJ’s comments in the context of his failure to properly address Plaintiff’s PTSD,

Plaintiff’s allegation of bias rests soley on speculation. The Court agrees with Judge Morris’s

conclusion that, at worst, the comments imply that other events deserve greater historical

prominance, and that the ALJ’s mistake regarding PTSD likely resulted from a run-of-the-mill rush

job. The Court will not order the Defendant to assign Plaintiff to a different ALJ on remand.

       Accordingly, the Court overrules Plaintiff’s objection and hereby ADOPTS the March 8,


                                                  4
2019 R&R.

       The Court ORDERS that Defendant's Motion for Remand is GRANTED, and Plaintiff's

Motion for Summary Judgment is GRANTED to the extent it seeks remand.

       The Court FURTHER ORDERS that the Commissioner’s final decision denying benefits

is VACATED, and that this case is REMANDED for further proceedings pursuant to Sentence Four

of 42 U.S.C. § 405(g).

IT IS SO ORDERED.

                                          s/Sean F. Cox
                                          Sean F. Cox
                                          United States District Judge

Dated: May 21, 2019




                                             5
